09/22/2021



                                                                                   Case Number: DA 21-0306




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                          Case No. DA 21-0306

YELLOWSTONE COUNTY,
     Plaintiff and Appellant
                                                         ORDER GRANTING
vs.                                                         UNOPPOSED
                                                           MOTION FOR
KENNETH HANNEN,                                         EXTENSION OF TIME
      Defendant and Appellee                            TO FILE APPELLEE’S
                                                          ANSWER BRIEF


      Pursuant to the authority granted under Mont. R. App. P. 26(1), upon consideration

of Appellee Kenneth Hannen’s Unopposed Motion for Extension of Time to File Appellee’s

Answer Brief, and for good cause appearing therefore:

      IT IS HEREBY ORDERED that Appellee’s motion is GRANTED. Appellee

Kenneth Hannen shall have up to and including October 25, 2021, within which to file and

serve his Answer Brief.




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                          September 22 2021